TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00570-CV


Robert Walter Bonner, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF JOHNSON COUNTY, 413TH JUDICIAL DISTRICT
NO. C201200048, HONORABLE WILLIAM BOSWORTH, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Robert Walter Bonner, acting pro se, has filed a document purporting to be a notice
of appeal attempting to invoke this Court's jurisdiction over the order of the 413th Judicial District
Court of Johnson County dismissing his case.  This Court's civil appellate jurisdiction is limited to
"civil cases within its district of which the district courts or county courts have jurisdiction."  See 
Tex. Gov't Code Ann. § 22.220 (West Supp. 2012).  Our court of appeals district does not include
Johnson County.  See id. § 22.201(d) (West Supp. 2012).  Consequently, we do not have appellate
jurisdiction over this cause.
		This appeal is dismissed for lack of jurisdiction.


						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   August 31, 2012